Citation Nr: 0716904	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic respiratory disorder due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1982 and from January 1991 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Chronic respiratory disorder due to an undiagnosed illness is 
currently manifested, at worst, by "Forced Expiratory Volume 
in one second" of 85 percent of predicted value, "Forced 
Expiratory Volume in one second to Forced Vital Capacity" of 
79 percent of predicted value, and "Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method" of 
75 percent of predicted value.  Other studies showed better 
results in pertinent part.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for chronic respiratory disorder due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.27, 4.97, 
Diagnostic Code (DC) 8868-6603 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2002 letter, which was issued before initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

This appeal stems from the original grant of service 
connection, in October 2003, and the November 2002 
notification letter did not include any information 
pertaining to the evidence necessary to substantiate a claim 
for a higher rating.  However, the October 2003 rating 
decision itself contained an explanation of the medical 
evidence relied upon for the assignment of the noncompensable 
rating, and the application of the medical findings to the 
relevant legal authority.  The May 2004 statement of the case 
included the text of 38 C.F.R. § 3.159, which delineates the 
respective obligations of the VA and the veteran in obtaining 
evidence pertinent to the claim.  In addition, citation to 
and an explanation of the application of the potentially 
relevant regulations was provided.  Thus, he was aware of 
exactly what the medical evidence needed to show to warrant a 
higher rating.  He is also represented by a veterans' service 
organization that assisted him in preparing his appeal to the 
Board.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
notification letter, the rating decision, and the statement 
of the case have been sufficient to notify the veteran of the 
evidence necessary to substantiate his claim, of his and VA's 
respective obligations to obtain specified different types of 
evidence, and that he should provide copies of any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  For the same reasons, there was no 
prejudice resulting from the failure to provide 38 U.S.C.A. 
§ 5103(a) notice as to the higher rating issue prior to the 
grant of service connection and assignment of an initial 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  The veteran is 
appealing the degree of disability, demonstrating that he has 
actual knowledge of this element.  The veteran was awarded 
the earliest effective date possible for his claim; 
therefore, that issue is moot.  See 38 U.S.C.A. § 5110(a) 
(effective date of original claim shall not be earlier than 
date of claim).  As there will be no further increase as a 
result of this decision, further information about effective 
dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, service personnel records, 
and service medical records.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating the claim.  A VA examination was provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that the symptoms of his chronic 
respiratory condition due to an undiagnosed illness, 
including shortness of breath and difficulty in prolonged 
walking, warrant an evaluation higher than the 10 percent 
currently assigned.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
	
Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for chronic respiratory 
condition due to an undiagnosed illness, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  

The veteran's service-connected chronic respiratory disorder 
due to an undiagnosed illness is currently evaluated as 
10 percent disabling under DC 8868-6603.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  In 
this case the 8800 codes represent administratively disorders 
due to undiagnosed illnesses.  The additional code is shown 
after a hyphen.  In this case that represents the rating 
criteria for rating the disorder.  38 C.F.R. § 4.27 (2006).  
Here, the veteran's service-connected chronic respiratory 
disorder due to an undiagnosed illness is rated as analogous 
to pulmonary emphysema.  38 C.F.R. § 4.20.

The veteran's service-connected disability is evaluated under 
DC 6603, which addresses pulmonary emphysema.  Under that 
diagnostic code, a 100 percent evaluation is assigned for 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6603.  A 60 percent evaluation is assigned for 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Id.  A 30 percent evaluation is 
assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Id.  A 10 percent evaluation is assigned for FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants a higher evaluation for chronic respiratory disorder 
due to an undiagnosed illness.  The competent medical 
evidence of record does not show FEV-1 less than 71 percent 
of predicted value, FEV-1/FVC less than 71 percent predicted, 
or DLCO (SB) less than 66 percent predicted.  The Board has 
considered whether the veteran is entitled to a higher rating 
under other relevant codes.

A pulmonary function study consult from August 2002 shows 
FEV-1 of 85 percent of predicted value and DLCO (SB) of 
75 percent of predicted value.  The physician noted that the 
FEV-1 and FEV-1/FVC were normal, and stated his impression 
was that the veteran had normal pulmonary function tests with 
an isolated abnormality of diffusing capacity.  Pulmonary 
function tests from November 2002 and August 2003 showed 
similar results.

The veteran was given a VA examination in June 2003, 
pulmonary function tests were done in connection with this 
examination.  These tests showed FEV-1 of 88 percent of 
predicted value, FEV1/FVC of 79 percent of predicted value, 
and DLCO (SB) of 77 percent of predicted value.  The 
physician noted that these findings represented normal 
pulmonary function tests. 

Essentially similar or better findings were recorded on 
studies conducted in September and October 2003.  The 
examiner at that time reviewed the prior testing and noted no 
significant differences.

The competent medical evidence of record shows that, at 
worst, the veteran has FEV-1 of 85 percent of predicted 
value, FEV1/FVC of 79 percent of predicted value, and DLCO 
(SB) of 75 percent of predicted value.  These results are 
against a finding that the veteran warrants an initial 
evaluation in excess of 10 percent for chronic respiratory 
disorder due to an undiagnosed illness.  See 38 C.F.R. 
§ 4.79, DC 6603.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 10 percent for chronic respiratory condition due to 
an undiagnosed illness, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for chronic 
respiratory disorder due to an undiagnosed illness are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic respiratory disorder due to an undiagnosed illness is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


